EXHIBIT 10.1

 

[img001.jpg]

 

CONSULTING SERVICES AGREEMENT

 

This consulting services agreement is between TURBINE TRUCK ENGINES, INC., a
Nevada corporation (the “Company”), and JUSTIN DEAN, an Individual (the
“Consultant”).

 

The Company is in the business of Clean Air Engine & Process Technologies and
wants to engage the Consultant to provide Project Management, Program
Management, Conceptual Design Analysis, Product Development Analysis, Product
Commercialization Analysis, Business Plan Analysis, Product Application
Analysis, and Industry Analysis for 1st phase of Gas To Liquid (GTL) Process
Technology Project.

 

The Consultant has performed the same or similar activities for others.

 

The parties therefore agree as follows:

 

1. ENGAGEMENT; SERVICES.

 

 

(a)

Engagement. The Company retains the Consultant to provide, and the Consultant
shall provide, the services described in Exhibit A (the “Services”).

 

 

   

(b)

Services. Without limiting the scope of Services described in Exhibit A, the
Consultant shall:

 

   

(i)

perform the Services set forth in Exhibit A. However, if a conflict exists
between this agreement and any term in Exhibit A, the terms in this agreement
will control;

   

 

     

(ii)

devote as much productive time, energy, and ability to the performance of its
duties under this agreement as may be necessary to provide the required Services
in a timely and productive manner;

   

 

     

(iii)

perform the Services in a safe, good, and workmanlike manner by fully trained,
skilled, competent, and experienced personnel using at all times adequate
equipment in good working order;

   

 

     

(iv)

communicate with the Company about progress the Consultant has made in
performing the Services;

   

 

     

(v)

supply all tools, equipment, and supplies required to perform the Services,
except if the Consultant’s work must be performed on or with the Company’s
equipment;

   

 

     

(vi)

ensure that all materials and equipment furnished to its personnel is of good
and merchantable quality, unless otherwise agreed by the Company;

   

 

     

(vii)

provide services (including the Services) and end products that are satisfactory
and acceptable to the Company and free of defects;

 

Consulting Services Agreement

1

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

 

(c)

Legal Compliance. The Consultant shall perform the Services in accordance with
standards prevailing in the Company’s industry, and in accordance with
applicable laws, rules, or regulations. The Consultant shall obtain all permits
or permissions required to comply with those standards, laws, rules, or
regulations.

 

 

   

(d)

Company’s Obligations. The Company shall make timely payments of amounts earned
by the Consultant under this agreement and notify the Consultant of any changes
to its procedures affecting the Consultant’s obligations under this agreement at
least 30 days before implementing those changes.

 

2. TERM AND TERMINATION.

 

 

(a)

Term. This agreement will become effective as described in section 21. Unless it
is terminated earlier in accordance with subsection 2(b), this agreement will
continue until the Services have been satisfactorily completed and the
Consultant has been paid in full for those Services (the “Term”). However, this
agreement may not remain effective for more than 6 months.

 

 

   

(b)

Termination. This agreement may be terminated:

 

   

(i)

by either party on provision of 30 days’ written notice to the other party, with
or without cause;

   

 

     

(ii)

by either party for a material breach of any provision of this agreement by the
other party, if the other party’s material breach is not cured within 15 days of
receipt of written notice of the breach; or

   

 

     

(iii)

by the Company at any time and without prior notice, if the Consultant fails or
refuses to comply with the written policies or reasonable directives of the
Company; or

   

 

     

(iv)

if Consultant competes in any way against company; or

   

 

     

(v)

if Consultant markets to company’s customers; or

   

 

     

(vi)

automatically, on the death of the Consultant.

 

 

(c)

Effect of Termination. After the termination of this agreement for any reason,
the Company shall promptly pay the Consultant for Services rendered before the
effective date of the termination. No other compensation, of any nature or type,
will be payable after the termination of this agreement.

 

Consulting Services Agreement

2

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

3. COMPENSATION.

 

 

(a)

Terms and Conditions. The Company shall pay the Consultant in accordance with
Exhibit A.

 

 

   

(b)

No Payments in Certain Circumstances. No payment will be payable to the
Consultant under any of the following circumstances:

 

   

(i)

if prohibited under applicable government law, regulation, or policy;

   

 

     

(ii)

if the Consultant did not directly perform or complete the Services described in
Exhibit A;

 

 

(c)

No Other Compensation. The compensation set out above and in Exhibit A will be
the Consultant’s sole compensation under this agreement.

 

 

   

(d)

Expenses. Any ordinary and necessary expenses incurred by the Consultant or its
staff in the performance of this agreement will be the Consultant’s sole
responsibility.

 

 

(e)

Taxes. The Consultant is solely responsible for the payment of all income,
social security, employment-related, or other taxes incurred as a result of the
performance of the Services by the Consultant under this agreement, and for all
obligations, reports, and timely notifications relating to those taxes. The
Company has no obligation to pay or withhold any sums for those taxes.

 

 

   

(f)

Other Benefits. The Consultant has no claim against the Company under this
agreement or otherwise for vacation pay, sick leave, retirement benefits, social
security, worker’s compensation, health or disability benefits, unemployment
insurance benefits, or employee benefits of any kind.

 

4. NATURE OF RELATIONSHIP; INVENTIONS.

 

 

(a)

Independent Contractor Status.

 

   

(i)

The relationship of the parties under this agreement is one of independent
contractors, and no joint venture, partnership, agency, employer-employee, or
similar relationship is created in or by this agreement. Neither party may
assume or create obligations on the other party’s behalf, nor may neither party
take any action that creates the appearance of such authority.

   

 

     

(ii)

The Consultant has the sole right to control and direct the means, details,
manner, and method by which the Services will be performed, and the right to
perform the Services at any time, place, or location. The Consultant or the
Consultant’s staff shall perform the Services, and the Company is not required
to hire, supervise, or pay any assistants to help the Consultant perform those
Services. The Consultant shall provide insurance coverage for itself and its
staff.

 

Consulting Services Agreement

3

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

 

(b)

Inventions Retained and Licensed. Attached as Exhibit B to this agreement is a
list of all intellectual property that the Consultant made before its agreement
with the Company (the “Prior Inventions”) that belong to the Consultant, that
relate to the Company’s proposed business, products, or research and
development, and that are not assigned to the Company under this agreement.

 

 

   

(c)

If no list is attached, the Consultant represents that there are no Prior
Inventions. If disclosure of a Prior Invention would cause the Consultant to
violate an existing confidentiality agreement, the Consultant may not list the
Prior Invention in Exhibit B but shall instead provide the name of the
invention, a list of the party or parties to which it belongs, and an
explanation of why full disclosure was not given. A space is provided in Exhibit
B for this purpose. If in the course of providing services to the Company, the
Consultant incorporates into a Company product, process, or machine a Prior
Invention owned by the Consultant or in which the Consultant has an interest,
the Company will be granted and have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use, and sell that
Prior Invention as part of or in connection with that product, process, or
machine.

 

 

   

(d)

Company Inventions. The Consultant has no right or interest in any work or
product resulting from the Services the Consultant performs for the Company, or
any of the documents, reports, or other materials the Consultant creates in
connection with those Services (collectively, the “Company Inventions”), and has
no right to or interest in any copyright to the Company Inventions. The Company
Inventions have been specially commissioned or ordered by the Company as “works
made-for-hire,” as that term is defined in the United States Copyright Act, and
the Company is therefore the author and the owner of all copyrights in the
Company Inventions.

 

 

   

(e)

Disclosure of Company Inventions. The Consultant shall promptly disclose in
writing to the Company all Company Inventions that the Consultant has authored,
made, conceived, or first actually reduced to practice, alone or jointly with
others.

 

 

   

(f)

Assignment of Company Inventions. If the Company Inventions or any parts of
those are deemed not to have been works made-for-hire, the Consultant hereby
assigns to the Company all interest the Consultant may have in the Company
Inventions, including all copyrights, publishing rights, rights to use,
reproduce, and otherwise exploit the Company Inventions in all formats or media
and all channels, whether now known or created in the future.

 

Consulting Services Agreement

4

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

 

(g)

Patent and Copyright Registrations. The Consultant shall assist the Company or
its designee, at the Company’s expense, to secure the Company’s rights in the
Company Inventions and any copyrights, patents, mask work rights, or other
intellectual property rights relating to the Company Inventions in all
countries, including by disclosing to the Company all pertinent information and
data with respect to those, by signing all applications, specifications, oaths,
assignments, and other instruments that the Company deems necessary to apply for
and obtain those rights and to assign and convey to the Company, its successors,
assigns, and nominees the exclusive interest in the Company Inventions, and any
copyrights, patents, mask work rights, or other intellectual property rights
relating to those. When it is in the Consultant’s power to do so, the Consultant
shall sign or cause to be signed these instruments or papers after the
termination or expiration of this agreement. If the Consultant provides
assistance after the termination or expiration of this agreement at the
Company’s request, the Company shall pay the Consultant a reasonable rate for
any time spent. If because of the Consultant’s mental or physical incapacity or
for any other reason the Company cannot secure a signature to apply for or
pursue any application of any United States or foreign patents or copyright
registrations covering Company Inventions or original works of authorship
assigned to the Company, the Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Consultant’s agents and attorneys in fact, to act for and on behalf of the
Consultant to sign and file those applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patent or copyright
registrations with the same legal force and effect as if they had been signed by
the Consultant.

 

5. USE OF TRADEMARKS.

 

The Consultant may use, reproduce, and distribute the Company’s service marks,
trademarks, and trade names (if any) (collectively, the “Company Marks”) in
connection with the performance of the Services. Any goodwill received from this
use will accrue to the Company, which will remain the sole owner of the Company
Marks. The Consultant may not engage in activities or commit acts, directly or
indirectly, that may contest, dispute, or otherwise impair the Company’s
interest in the Company Marks. The Consultant may not cause diminishment of
value of the Company Marks through any act or representation. The Consultant may
not apply for, acquire, or claim any interest in any Company Marks, or others
that may be confusingly similar to any of them, through advertising or
otherwise. At the expiration or earlier termination of this agreement, the
Consultant will have no further right to use the Company Marks, unless the
Company provides written approval for each such use.

 

6. CONFIDENTIAL INFORMATION.

 

 

(a)

Confidentiality. During the Term, the Consultant may have access to or receive
certain information of or about the Company that the Company designates as
confidential or that, under the circumstances surrounding disclosure, ought to
be treated as confidential by the Consultant (“Confidential Information”).
Confidential Information includes information relating to the Company or its
current or proposed business, financial statements, budgets and projections,
customer identifying information, potential and intended customers, employers,
products, computer programs, specifications, manuals, software, analyses,
strategies, marketing plans, business plans, and other confidential information,
provided orally, in writing, by drawings, or by any other media. The Consultant
will treat the Confidential Information as confidential and will not disclose it
to any third party or use it for any purpose but to fulfill its obligations in
this agreement. In addition, the Consultant shall use due care and diligence to
prevent the unauthorized use or disclosure of such information.

 

Consulting Services Agreement

5

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

 

(b)

Exceptions. The obligations and restrictions in subsection (a) do not apply to
that part of the Confidential Information the Consultant demonstrates:

 

   

(i)

was or becomes generally publically available other than as a result of a
disclosure by the Consultant in violation of this agreement;

   

 

     

(ii)

was or becomes available to the Consultant on a non-confidential basis before
its disclosure to the Consultant by the Company, but only if:

 

     

A.

the source of such information is not bound by a confidentiality agreement with
the Company or is not otherwise prohibited from transmitting the information to
the Consultant by a contractual, legal, fiduciary, or other obligation; and

     

 

       

B.

the Consultant provides the Company with written notice of its prior possession
either (I) before the effective date of this agreement or (II) if the Consultant
later becomes aware (through disclosure to the Consultant) of any aspect of the
Confidential Information as to which the Consultant had prior possession,
promptly on the Consultant so becoming aware;

 

   

(iii)

is legally compelled (by oral questions, interrogatories, requests for
information or documents, subpoena, civil or criminal investigative demand, or
similar processes), or is required by a regulatory body, to be disclosed.
However, the Consultant shall:

 

     

A.

provide the Company with prompt notice of these requests or requirements before
making a disclosure so that the Company may seek an appropriate protective order
or other appropriate remedy; and

     

 

       

B.

provide reasonable assistance to the Company in obtaining any protective order.

 

If a protective order or other remedy is not obtained or the Company grants a
waiver under this agreement, the Consultant may furnish that portion (and only
that portion) of the Confidential Information that, in the written opinion of
counsel reasonably acceptable to the Company, the Consultant is legally
compelled or otherwise required to disclose. However, the Consultant shall make
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded any part of the Confidential Information disclosed in this way; or

 

Consulting Services Agreement

6

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

   

(iv)

was developed by the Consultant independently without breach of this agreement.

 

 

(c)

Obligation to Maintain Confidentiality.

 

   

(i)

Confidentiality. At all times during its work with the Company, the Consultant
shall hold in strictest confidence, and not use, except for the benefit of the
Company, or to disclose to any person, firm, or corporation without the prior
written authorization of the Board of Directors of the Company, any of the
Company’s Confidential Information.

   

 

     

(ii)

Term. The Consultant shall maintain the confidentiality and security of the
Confidential Information until such time as all Confidential Information
disclosed under this agreement becomes publicly known and is made generally
available through no action or inaction of the Consultant. However, to the
extent that the Company has disclosed information to the Consultant that
constitutes a trade secret under law, the Consultant shall protect that trade
secret for as long as the information qualifies as a trade secret.

 

 

(d)

Remedy. Money damages may not be a sufficient remedy for any breach of this
section by the Consultant and, in addition to all other remedies, the Company
may seek (and may be entitled to) as a result of such breach, specific
performance and injunctive or other equitable relief as a remedy.

 

7. REPORTING.

 

The Consultant shall report to Chris David or such other officer or employee as
may be designated by the Company. The Contractor shall provide a Frequency of
Reports to the Company on its progress. Reports shall consist of current week
activities, accomplishments, issues, schedules, following week activities.

 

8. OTHER ACTIVITIES.

 

During the Term, the Consultant is free to engage in other independent
contracting activities, except that the Consultant may not accept work, enter
into contracts, or accept obligations inconsistent or incompatible with the
Consultant’s obligations or the scope of Services to be rendered for the Company
under this agreement.

 

9. RETURN OF PROPERTY.

 

Within 10 days of the expiration or earlier termination of this agreement, the
Consultant shall return to the Company, retaining no copies or notes, all
Company products, samples, models, property, and documents relating to the
Company’s business including reports, abstracts, lists, correspondence,
information, computer files, computer disks, and other materials and copies of
those materials obtained by the Contractor during and in connection with its
work with the Company. All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original artwork or
creative work, notebooks, and similar items relating to the Company’s business,
whether prepared by the Consultant or by others, remain the Company’s exclusive
property.

 

Consulting Services Agreement

7

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

10. INDEMNIFICATION.

 

 

(a)

Of Company by Consultant. At all times after the effective date of this
agreement, the Consultant shall indemnify the Company, its officers, directors,
successors and/or assigns (collectively, the “Company Indemnities”) from all
damages, liabilities, expenses, claims, or judgments (including interest,
penalties, reasonable attorneys’ fees, accounting fees, and expert witness fees)
(collectively, the “Claims”) that any the Company may incur and that arise from:

 

   

(i)

the Consultant’s gross negligence or willful misconduct arising from the
Consultant’s carrying out of its obligations under this agreement;

   

 

     

(ii)

the Consultant’s breach of any of its obligations or representations under this
agreement; or

   

 

     

(iii)

the Consultant’s breach of its express representation that it is an independent
contractor and in compliance with all applicable laws related to work as an
independent contractor. If a regulatory body or court of competent jurisdiction
finds that the Consultant is not an independent contractor or is not in
compliance with applicable laws related to work as an independent contractor,
based on the Consultant’s own actions, the Consultant will assume full
responsibility and liability for all taxes, assessments, and penalties imposed
against the Consultant or the Company resulting from that contrary
interpretation, including taxes, assessments, and penalties that would have been
deducted from the Consultant’s earnings if the Consultant had been on the
Company’s payroll and employed as a Company employee.

  

 

(b)

Of Consultant by Company. At all times after the effective date of this
agreement, the Company shall indemnify the Consultant (the “Consultant
Indemnities”) from all Claims that the Consultant may incur arising from:

 

   

(i)

the Company’s operation of its business;

   

 

     

(ii)

the Company’s breach or alleged breach of, or its failure or alleged failure to
perform under, any agreement to which it is a party; or

   

 

     

(iii)

the Company’s breach of any of its obligations or representations under this
agreement.

 

However, the Company is not obligated to indemnify the Consultant if any of
these Claims result from the Consultant’s own actions or inactions.

 

Consulting Services Agreement

8

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

11. FORCE MAJEURE.

 

A party will be not be considered in breach or in default because of, and will
not be liable to the other party for, any delay or failure to perform its
obligations under this agreement by reason of fire, earthquake, flood,
explosion, strike, riot, war, terrorism, or similar event beyond that party’s
reasonable control (each a “Force Majeure Event”). However, if a Force Majeure
Event occurs, the affected party shall, as soon as practicable:

 

 

(a)

notify the other party of the Force Majeure Event and its impact on performance
under this agreement; and

 

 

   

(b)

use reasonable efforts to resolve any issues resulting from the Force Majeure
Event and perform its obligations under this agreement.

 

12. GOVERNING LAW.

 

 

(a)

Choice of Law. The laws of the state of Oklahoma govern this agreement (without
giving effect to its conflicts of law principles).

 

 

   

(b)

Choice of Forum. Both parties consent to the personal jurisdiction of the state
and federal courts in United States, Oklahoma.

 

 

   

(c)

Attorneys’ Fees. If either party employs attorneys to enforce any rights arising
out of or relating to this agreement, the losing party shall reimburse the
prevailing party for its reasonable attorneys’ fees.

 

13. AMENDMENTS.

 

No amendment to this agreement will be effective unless it is in writing and
signed by a party or its authorized representative.

 

14. ASSIGNMENT AND DELEGATION.

 

 

(a)

No Assignment. Neither party may assign any of its rights under this agreement,
except with the prior written consent of the other party, which consent shall
not be unreasonably withheld. All voluntary assignments of rights are limited by
this subsection.

 

 

   

(b)

No Delegation. Neither party may delegate any performance under this agreement,
except with the prior written consent of the other party, which consent shall
not be unreasonably withheld.

 

 

   

(c)

Enforceability of an Assignment or Delegation. If a purported assignment or
purported delegation is made in violation of this section 14, it is void.

 

Consulting Services Agreement

9

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

15. COUNTERPARTS; ELECTRONIC SIGNATURES.

 

 

(a)

Counterparts. The parties may execute this agreement in any number of
counterparts, each of which is an original but all of which constitute one and
the same instrument.

 

 

   

(b)

Electronic Signatures. This agreement, agreements ancillary to this agreement,
and related documents entered into in connection with this agreement are signed
when a party’s signature is delivered by facsimile, email, or other electronic
medium. These signatures must be treated in all respects as having the same
force and effect as original signatures.

 

16. SEVERABILITY.

 

If any one or more of the provisions contained in this agreement is, for any
reason, held to be invalid, illegal, or unenforceable in any respect, that
invalidity, illegality, or unenforceability will not affect any other provisions
of this agreement, but this agreement will be construed as if those invalid,
illegal, or unenforceable provisions had never been contained in it, unless the
deletion of those provisions would result in such a material change so as to
cause completion of the transactions contemplated by this agreement to be
unreasonable.

 

17. NOTICES.

 

 

(a)

Writing; Permitted Delivery Methods. Each party giving or making any notice,
request, demand, or other communication required or permitted by this agreement
shall give that notice in writing and use one of the following types of
delivery, each of which is a writing for purposes of this agreement: personal
delivery, mail (registered or certified mail, postage prepaid, return-receipt
requested), nationally recognized overnight courier (fees prepaid), facsimile,
or email.

 

 

   

(b)

Addresses. A party shall address notices under this section 17 to a party at the
following addresses:

 

 

If to the Company:

If to the Consultant:

 

Turbine Truck Engines, Inc.

Justin Dean

 

Attn: Chris David, President

1221 Mockingbird Lane

 

11120 NE 2nd Street, Suite 200

Edmond, OK 73034

 

Bellevue, WA 98004

jdean@sahomacontrolware.com

 

cdavid@ttengines.com 

 

  

 

(c)

Effectiveness. A notice is effective only if the party giving notice complies
with subsections (a) and (b) and if the recipient receives the notice.

 

Consulting Services Agreement

10

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

18. WAIVER.

 

No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this agreement will be effective
unless it is in writing and signed by the party waiving the breach, failure,
right, or remedy. No waiver of any breach, failure, right, or remedy will be
deemed a waiver of any other breach, failure, right, or remedy, whether or not
similar, and no waiver will constitute a continuing waiver, unless the writing
so specifies.

 

19. ENTIRE AGREEMENT.

 

This agreement constitutes the final agreement of the parties. It is the
complete and exclusive expression of the parties’ agreement about the subject
matter of this agreement. All prior and contemporaneous communications,
negotiations, and agreements between the parties relating to the subject matter
of this agreement are expressly merged into and superseded by this agreement.
The provisions of this agreement may not be explained, supplemented, or
qualified by evidence of trade usage or a prior course of dealings. Neither
party was induced to enter this agreement by, and neither party is relying on,
any statement, representation, warranty, or agreement of the other party except
those set forth expressly in this agreement. Except as set forth expressly in
this agreement, there are no conditions precedent to this agreement’s
effectiveness.

 

20. HEADINGS.

 

The descriptive headings of the sections and subsections of this agreement are
for convenience only, and do not affect this agreement’s construction or
interpretation.

 

21. EFFECTIVENESS.

 

This agreement will become effective when all parties have signed it. The date
this agreement is signed by the last party to sign it (as indicated by the date
associated with that party’s signature) will be deemed the date of this
agreement.

 

22. NECESSARY ACTS; FURTHER ASSURANCES.

 

Each party shall use all reasonable efforts to take, or cause to be taken, all
actions necessary or desirable to consummate and make effective the transactions
this agreement contemplates or to evidence or carry out the intent and purposes
of this agreement.

 

Consulting Services Agreement

11

 

 


--------------------------------------------------------------------------------




 

[img001.jpg]

 

Each party is signing this agreement on the date stated opposite that party’s
signature.

 

 

CONSULTANT

 

 

 

 

 

Date: 6/3/2015

By:

/s/ Justin Dean

 

 

Name:

Justin Dean

 

 

Title:

Principal Consulting Engineer

 

 

 

 

 

 

 

 

 

 

TURBINE TRUCK ENGINES, INC.

 

 

 

 

 

Date: 6/3/2015

By:

/s/ Chris David

 

 

Name:

Chris David

 

 

Title:

President

 

 

Consulting Services Agreement

12

 

 


--------------------------------------------------------------------------------




 

EXHIBIT A

 

DUTIES, SPECIFICATIONS, AND COMPENSATION

 

1. DUTIES.

 

The Consultant shall perform the following work/services Project Management,
Program Management, Conceptual Design Analysis, Product Development Analysis,
Product Commercialization Analysis, Business Plan Analysis, Product Application
Analysis, and Industry Analysis for 1st phase of the Gas To Liquid (GTL) Process
Technology Project.

 

2. SPECIFICATIONS.

 

The parties agree to the following additional specifications about the
work/services to be provided: Technical Leadership in all aspects on the 1st
phase of the Gas To Liquid (GTL) Process Technology Project. Phase 2 Scope &
Specifications Development for Gas To Liquid (GTL) Process Technology Project.

 

3. COMPENSATION.

 

As full compensation for the Services rendered under this agreement, upon
execution of this consultation agreement the Company shall pay the Consultant
the sum of Two Hundred Fifty Thousand (250,000) Turbine Truck Engines Rule 144
common shares of the Company’s authorized Common stock. The Company will submit
the stock issuance instructions to its stock transfer agent, Pacific Stock
Transfer, within 3 business days of the execution of this consultation agreement
for direct shipment of the stock certificate to the consultant at the expense of
the Company.

 

Consulting Services Agreement

A1

 

 


--------------------------------------------------------------------------------




 

EXHIBIT A

 

Each party is signing this Exhibit A on the date stated opposite that party’s
signature. 

 

 

CONSULTANT

 

 

 

 

 

Date: 6/3/2015

By:

/s/ Justin Dean

 

 

Name:

Justin Dean

 

 

Title:

Principal Consulting Engineer

 

 

 

 

 

 

 

 

 

 

TURBINE TRUCK ENGINES, INC.

 

 

 

 

 

Date: 6/3/2015

By:

/s/ Chris David

 

 

Name:

Chris David

 

 

Title:

President

 

 

Consulting Services Agreement

A2

 

 


--------------------------------------------------------------------------------




 

EXHIBIT B

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

1.

Except as listed in section 2 below, the following is a complete list of all
Prior Inventions that were made, conceived, or first reduced to practice by the
Consultant, alone or jointly with others, before its agreement with the Company:

 

Title

Date

Identifying Number or Brief Description

                             

 

The Consultant has no inventions or improvements to list.

 

/i/ Justin Dean

 

 

(Initials)

 

 

 

I have attached _____ additional sheets to this Exhibit B.

 

(Initials)

 

2.

Because of an existing confidentiality agreement and the duties of
confidentiality that the Consultant owes to the parties listed below, the
Consultant cannot complete the disclosure in section 1 above with respect to the
inventions or improvements listed generally below:

 

Invention or Improvement

Party Names

Relationship

                       

 

        Date: June 3, 2015 By: /s/ Justin Dean     Name: Justin Dean    
Title:   Principal Consulting Engineer  

 

 

 

Consulting Services Agreement

B1

 

--------------------------------------------------------------------------------

 